      Case 19-33349-hdh11 Doc 1 Filed 10/01/19                                      Entered 10/01/19 16:25:29                 Page 1 of 10


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number (if known):                                     Chapter       11                                        amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     K&L Ag Group, LLC

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           8      1      –      4      5        2    0         5   7     3

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       8322 FM 35                                                      8322 FM 35
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                                                                                       Royce City                    TX      75189
                                       City                                State    ZIP Code           City                          State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Hunt                                                            from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                          State   ZIP Code

5.   Debtor's website (URL)

6.   Type of debtor                            Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
      Case 19-33349-hdh11 Doc 1 Filed 10/01/19                              Entered 10/01/19 16:25:29                       Page 2 of 10

Debtor K&L Ag Group, LLC                                                                  Case number (if known)

7.   Describe debtor's business       A. Check one:

                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                      B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                      C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes

                                            2      3       7      3

8.   Under which chapter of the       Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                           insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                           4/01/22 and every 3 years after that).

                                                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or if
                                                               all of these documents do not exist, follow the procedure in
                                                               11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                               Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                               form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                           Chapter 12

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                          When                      Case number
     years?                                                                                                MM / DD / YYYY

                                                District                                          When                      Case number
     If more than 2 cases, attach a
                                                                                                           MM / DD / YYYY
     separate list.
                                                District                                          When                      Case number
                                                                                                           MM / DD / YYYY



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
      Case 19-33349-hdh11 Doc 1 Filed 10/01/19                             Entered 10/01/19 16:25:29                     Page 3 of 10

Debtor K&L Ag Group, LLC                                                                 Case number (if known)

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                  District                                                    When
    List all cases. If more than 1,                                                                                          MM / DD / YYYY
    attach a separate list.                       Case number, if known


                                                  Debtor                                                      Relationship

                                                  District                                                    When
                                                                                                                             MM / DD / YYYY
                                                  Case number, if known


11. Why is the case filed in          Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                           days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                           any other district.

                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                           district.


12. Does the debtor own or                 No
    have possession of any                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
    real property or personal                   needed.
    property that needs
                                                Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                     safety.
                                                     What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                     attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                     related assets or other options).

                                                     Other


                                                Where is the property?
                                                                              Number      Street




                                                                              City                                      State        ZIP Code

                                                Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                              Contact name

                                                              Phone


              Statistical and adminstrative information
13. Debtor's estimation of            Check one:
    available funds                       Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
      Case 19-33349-hdh11 Doc 1 Filed 10/01/19                              Entered 10/01/19 16:25:29                         Page 4 of 10

Debtor K&L Ag Group, LLC                                                                 Case number (if known)

14. Estimated number of                     1-49                               1,000-5,000                               25,001-50,000
    creditors                               50-99                              5,001-10,000                              50,001-100,000
                                            100-199                            10,001-25,000                             More than 100,000
                                            200-999

15. Estimated assets                        $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

16. Estimated liabilities                   $0-$50,000                         $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                 More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative             this petition.
    of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on 10/01/2019
                                                      MM / DD / YYYY

                                          X /s/ Karen Leah Mynar                                    Karen Leah Mynar
                                              Signature of authorized representative of debtor      Printed name

                                          Title Authorized Officer/Member

18. Signature of attorney                X /s/ William P. Rossini                                                 Date     10/01/2019
                                            Signature of attorney for debtor                                              MM / DD / YYYY

                                            William P. Rossini
                                            Printed name
                                            ROSSINI LAW FIRM
                                            Firm name
                                            6440 N. Central Expressway
                                            Number          Street
                                            770 Turley Law Center

                                            Dallas                                                     TX                   75206
                                            City                                                       State                ZIP Code


                                            (214) 763-3089                                             WilliamP@Rossini-law.com
                                            Contact phone                                              Email address
                                            TSB#17309480                                               TX
                                            Bar number                                                 State




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
        Case 19-33349-hdh11 Doc 1 Filed 10/01/19                  Entered 10/01/19 16:25:29            Page 5 of 10


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION
  IN RE:   K&L Ag Group, LLC                                                       CASE NO

                                                                                  CHAPTER        11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 10/1/2019                                           Signature    /s/ Karen Leah Mynar
                                                                     Karen Leah Mynar
                                                                     Authorized Officer/Member


Date                                                     Signature
Case 19-33349-hdh11 Doc 1 Filed 10/01/19   Entered 10/01/19 16:25:29   Page 6 of 10



                          Alliance Tire
                          2725 W. 130
                          Greenille, TX 75402



                          Blalack & Williams
                          Sharon H. Sjostrom
                          4851 LBJ Freeway, Ste. 750
                          Dallas, TX 75244


                          Blue Line Rentals
                          8401 New Trails Drive
                          Suite 150
                          The Woodlands, TX
                          77381

                          Brent Cornish
                          c/o Scott Ortiz
                          1012 Ridge Road
                          Rockwall, Texas 75087


                          Brent Cornish
                          c/o Grant E. Goins
                          2301 Forest Lane, Suite 304
                          Garland, Texas 75042


                          CHN Industrial Capital
                          PO Box 71264
                          Philadelphia, PA 19176-6264



                          Coleman Diesal Service,   LLC
                          PO Box 8262
                          Greenville, TX 75404



                          Common Wealth of Massachusetts
                          PO Box 847840
                          Boston, MA
                          02284-7840


                          CTRMA
                          PO Box 16799
                          Austin, TX 78761-6799
Case 19-33349-hdh11 Doc 1 Filed 10/01/19   Entered 10/01/19 16:25:29   Page 7 of 10



                          Delaware DOT
                          PO Box 697
                          Dover, DE
                          19903-0697


                          Delaware River Joint Toll Bridge Commiss
                          NJ EZ Pass Violation Processing Center
                          PO Box 4971
                          Trenton, NJ
                          08650

                          Dominion Blvd Veterans Bridge
                          PO Box 1188
                          Chesapeake, VA
                          23327


                          Elizabeth River Tunnels
                          700 Port Centre Parkway
                          Suite B
                          Portsmouth, VA
                          23704-5901

                          Enverto Currency Captical
                          12100 Wilshire Blvd., No. 1750
                          Las Angeles, CA 90025-7101



                          Florida Department of HWY Safety
                          Motor Carrier Compliance Penalty Collect
                          2900 Apalachee Pkwy
                          Tallahassee, FL
                          32399-0500

                          Griffin Communications and Security
                          150 S 1st
                          Point, TX 75472



                          Harris County Toll Road Authority
                          HCTRA-Violations Dept 1
                          PO Box 4440
                          Houston, TX
                          77210-4440

                          Illinois Tollway
                          PO Box 5544
                          Chicago, IL
                          60680-5544
Case 19-33349-hdh11 Doc 1 Filed 10/01/19   Entered 10/01/19 16:25:29   Page 8 of 10



                          Indiana Toll Road
                          ITR Concession Company, LLC
                          52551 Ash Road
                          Granger, IN
                          46530

                          John Deere Financial
                          PO Box 6600
                          Johnson IA 50131-6600



                          K&L Ag Group, LLC
                          8322 FM 35
                          Royce City, Texas 75189



                          Kansas Turnpike Autority
                          PO Box 5018
                          Wichita, KS
                          67201-5018


                          Kevin Cavanaugh
                          c/o Rodney A. Townsend, Jr.
                          218 Border Street
                          Orange, Texas 77630


                          Maryland Transpotation Authority
                          MDTAO
                          PO Box 17600
                          Baltimore, MD
                          21297-7600

                          MTA Bridges and Tunnels
                          333 W. 34th St.
                          9th Floor
                          NY, NY
                          10001-2402

                          NET RMA
                          PO Box 16799
                          Austin, TX
                          78761-6799


                          New York State Thruway Authority
                          PO Box 15186
                          Albany, NY
                          12212-5186
Case 19-33349-hdh11 Doc 1 Filed 10/01/19   Entered 10/01/19 16:25:29   Page 9 of 10



                          North Carolina Quick Pass
                          PO Box 71116
                          Charlotte, NC
                          28272-1116


                          North TX Tollway Authority
                          PO Box 660244
                          Dallas, TX
                          75266-0244


                          PA Turnpike Commission
                          300 East Park Drive
                          Harrisburg, PA
                          17111


                          Port Authority NY/New Jersey
                          PO Box 15183
                          Albany, NY
                          12212-5183


                          Quartex, Inc.
                          500 North Michigan Ave.
                          Suite 1607
                          Chicago, IL 60611


                          R&T Truck Inc
                          c/o John Sims
                          PO Box 10236
                          Lubbock, TX
                          79408

                          River Link
                          PO Box 16799
                          Austin, TX
                          78761-6799


                          Security Bank of Crawford
                          6688 N. Lone Star Parkway
                          Crawford, TX 76638



                          Teleplex Communications
                          Ventura Blvd.
                          No. 350
                          Encino, CA 91436
Case 19-33349-hdh11 Doc 1 Filed 10/01/19   Entered 10/01/19 16:25:29   Page 10 of 10



                          Teletrac Navman US Ltd.
                          32472 Collection Center Drive
                          Chicago, IL 60693-0324



                          Texas Tag
                          PO Box 650749
                          Dallas, TX
                          75265-0749


                          The Becland Family Irrevocable Trust
                          c/o Joshua E. Cornish
                          250 League Road
                          Rockwall, Texas


                          The Becland Family Irrevocable Trust
                          c/o Cristy Casamento
                          250 League Road
                          Rockwall, Texas 75032


                          TPSCCRMA, Cacmron County Regional Mobili
                          CCRMA Toll Processing Services
                          3461 Carmen Ave.
                          Rancho Viejo, TX
                          78575
